[Cite as State v. Crain, 2012-Ohio-1340.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                              Nos. 95012, 95013, 95014, and 95015




                                       STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                CHRISTOPHER CRAIN
                                                    DEFENDANT-APPELLANT



                                      JUDGMENT:
                                  APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                               Case Nos. CR-522284, CR-528311,
                                  CR-529763, and CR-532481
                                   Application for Reopening
                                      Motion No. 451537


        RELEASE DATE: March 28, 2012
FOR APPELLANT

Christopher Crain, pro se
Inmate No. 583024
Mansfield Correctional Institution
P. O. Box 788
Mansfield, OH 44901

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: Matthew E. Meyer
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, J.:

       {¶1} In State v. Crain, Cuyahoga County Court of Common Pleas Case Nos.

CR-522284, CR-528311, CR-529763, and CR-532481, applicant pled guilty to a

trafficking offense, aggravated theft, having a weapon while under disability and robbery.

 This court affirmed that judgment in State v. Crain, 8th Dist. Nos. 95012, 95013, 95014

and 95015, 2011-Ohio-1924.

       {¶2} Crain has filed with the clerk of this court an application for reopening. He

asserts that he was denied the effective assistance of appellate counsel because appellate

counsel failed to assign as error that trial counsel was ineffective.         We deny the

application for reopening.   As required by App.R. 26(B)(6), the reasons for our denial

follow.

       {¶3} Initially, we note that App.R. 26(B)(1) provides, in part: “An application

for reopening shall be filed * * * within ninety days from journalization of the appellate

judgment unless the applicant shows good cause for filing at a later time.” App.R.

26(B)(2)(b) requires that an application for reopening include “a showing of good cause

for untimely filing if the application is filed more than ninety days after journalization of

the appellate judgment.”
       {¶4} This court’s decision affirming applicant’s conviction was journalized on

April 21, 2011. The application was filed on January 23, 2012, clearly in excess of the

ninety-day limit.

       {¶5} Crain contends that he has good cause for the delay in filing his application

for reopening. He states that, due to state budget cuts, the law library in the institution

has been closed “for a time and more often than normal due to personell [sic] shortage.”

Application for Reopening, at 1.

       {¶6} This court has already rejected the argument that budget cutbacks resulting in

limited access to a prison library and legal materials constitutes good cause.   See State v.

Benson, 8th Dist. No. 87655, 2007-Ohio-830, reopening disallowed, 2008-Ohio-4701.

We must conclude, therefore, that Crain has failed to demonstrate good cause for the

delay in filing his application for reopening. The application is untimely.

       {¶7} The Supreme Court has upheld judgments denying applications for reopening

solely on the basis that the application was not timely filed and the applicant failed to

show “good cause for filing at a later time.”    App.R. 26(B)(1). E.g., State v. Gumm,

103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, and State v. LaMar, 102 Ohio

St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970. Crain’s failure to demonstrate good cause

is a sufficient basis for denying the application for reopening.        See, e.g., State v.

Almashni, 8th Dist. No. 92237, 2010-Ohio-898, reopening disallowed, 2012-Ohio-349.
       As a consequence, Crain has not met the standard for reopening.   Accordingly,

the application for reopening is denied.



SEAN C. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
KENNETH A. ROCCO, J., CONCUR